*562In this action for personal injuries, plaintiff alleges that she slipped and fell on a staircase in defendant’s building due to a wet substance that she did not see because the lighting was inadequate. She further alleges that she was unable to stop her fall because there was no handrail on the bottom part of the staircase where she fell. Defendant failed to satisfy its burden of demonstrating that it did not have actual or constructive notice of the allegedly insufficient lighting condition. The parties’ respective experts disagree on whether the lighting was adequate. There is no basis for finding that the handrail was inadequate as it was in complete compliance with the applicable Building Code. There is an issue of fact as to whether plaintiffs fall was caused by inadequate lighting. Concur — Gonzalez, P.J., Friedman, Renwick, Freedman and Richter, JJ.